UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4871 General California Municipal Money Market Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 11/30/12 FORM N-CSR Item 1. Reports to Stockholders. General California Municipal Money Market Fund ANNUAL REPORT November 30, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 22 Notes to Financial Statements 30 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Information About the Renewal of the Fund’s Management Agreement 37 Board Members Information 39 Officers of the Fund FOR MORE INFORMATION Back Cover General California Municipal Money Market Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for General California Municipal Money Market Fund, covering the 12-month period from December 1, 2011, through November 30, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Despite pronounced weakness during the spring of 2012, most financial markets advanced over the reporting period as investors responded to encouraging macroeconomic developments throughout the world. Employment gains in the United States, credible measures to prevent a more severe banking crisis in Europe, and the likelihood of a “soft landing” for China’s economy buoyed investor sentiment, as did aggressively accommodative monetary policies from central banks in the United States, Europe, Japan and China. However, as has been the case since December 2008, short-term interest rates and money market yields remained near historical lows in the United States. In light of the easy monetary policies adopted by many countries, we expect the U.S. economic recovery to persist at subpar levels over the first half of 2013, as growth may remain constrained by uncertainties surrounding fiscal policy and tax reforms. However, a favorable resolution of the fiscal debate may prompt corporate decision-makers to increase capital spending, which could have positive implications for the U.S. economy and domestic equity markets later in the year. Nonetheless, the Federal Reserve Board has signaled its intention to keep rates low at least through mid-2015, suggesting that substantially higher money market yields are unlikely anytime soon. As always, we encourage you to stay in touch with your financial advisor as new developments unfold. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation December 17, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2011, through November 30, 2012, as provided by Joe Irace, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended November 30, 2012, General California Municipal Money Market Fund’s Class A and Class B shares produced yields of 0.00% and 0.00%, respectively.Taking into account the effects of compounding, the fund’s Class A and Class B shares produced effective yields of 0.00% and 0.00%, respectively. 1 Yields of tax-exempt money market instruments stayed near historical lows throughout the reporting period, as short-term interest rates remained anchored by a federal funds rate between 0% and 0.25%. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal and California state personal income taxes to the extent consistent with the preservation of capital and the maintenance of liquidity.To pursue its goal, the fund normally invests substantially all of its net assets in short-term, high-quality municipal obligations that provide income exempt from federal and California state income taxes. The fund may also invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing this objective, we employ two primary strategies. First, we normally attempt to add value by constructing a portfolio of high-quality, municipal money market instruments that provide income exempt from federal and California state personal income taxes. Second, we actively manage the fund’s average maturity based on our anticipation of supply-and-demand changes in California’s short-term municipal marketplace. For example, if we expect an increase in short-term supply, we may decrease the average maturity of the fund, which could enable us to take advantage of opportunities when short-term supply increases. Generally, yields tend to rise when there is an The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) increase in new-issue supply competing for investor interest. New securities, which are generally issued with maturities in the one-year range, may in turn lengthen the fund’s weighted average maturity if purchased. If we anticipate limited new-issue supply, we may then look to extend the fund’s average maturity to maintain then-current yields for as long as we believe practical. In addition, we try to maintain an average maturity that reflects our view of short-term interest-rate trends and future supply-and-demand considerations. Economic Recovery Gained Traction Economists were encouraged early in the reporting period by U.S. employment gains and a quantitative easing program in Europe. Although these beneficial influences were called into question during the spring, investors responded positively over the summer to better employment numbers, an extension of the Federal Reserve Board’s (the “Fed”) Operation Twist, and assurances of support for the euro by the European Central Bank. Later, the Fed embarked on a third round of quantitative easing and extended its forecast for low interest rates through mid-2015.These actions appeared to be effective, as U.S. GDP growth climbed from an annualized rate of 1.3% for the second quarter of 2012 to 2.7% for the third quarter. With short-term interest rates near historical lows, demand from individual investors shifted to the municipal bond market, where yields were incrementally higher. However, any reduction in demand for shorter-term, tax-exempt money market instruments stemming from individual investors was offset by the effects of higher rates on short-term repurchase agreements, which helped to boost yields of variable rate demand notes (VRDNs). As a result, municipal money market instruments generally provided higher yields than comparable U.S.Treasury obligations, sparking increased demand from non-traditional investors, including institutional investors and corporations. Non-traditional investors also favored municipal money market instruments due to regulatory changes affecting funds’ liquidity requirements. From a credit quality perspective, California’s credit fundamentals improved significantly late in the reporting period when voters approved increases in sales and income taxes in order to shore up the state’s fiscal condition. 4 Focusing on Quality and Liquidity Most tax-exempt money market funds maintained relatively short weighted average maturities compared to historical averages. Due to narrow yield differences along the money market’s maturity spectrum, it made little sense for fund managers to extend weighted average maturities. A desire for ready liquidity amid ongoing regulatory uncertainty also contributed to the industry’s preference for shorter weighted average maturities.The fund was no exception to these considerations, and we maintained its weighted average maturity in a range that was consistent with industry averages. Careful and well-researched credit selection remained key over the reporting period. We favored state general obligation bonds, essential service revenue bonds, and certain local credits with strong financial positions and stable tax bases.We generally continued to shy away from instruments issued by localities that depend heavily on state aid. Rates Likely to Stay Low We are cautiously optimistic regarding U.S. economic prospects.While the Fed expects moderate economic growth and a gradually declining unemployment rate, it also has made clear that short-term interest rates are likely to remain low until the unemployment rate drops well below current levels. Consequently, we believe that the prudent course continues to be an emphasis on preservation of capital and liquidity. December 17, 2012 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term municipal securities holdings involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate. Income may be subject to state and local taxes for non-California residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors.Yields provided for the fund’s Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to a voluntary undertaking that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in General California Municipal Money Market Fund from June 1, 2012 to November 30, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2012 Class A Class B Expenses paid per $1,000 † $ 1.40 $ 1.40 Ending value (after expenses) $ 1,000.00 $ 1,000.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2012 Class A Class B Expenses paid per $1,000 † $ 1.42 $ 1.42 Ending value (after expenses) $ 1,023.60 $ 1,023.60 † Expenses are equal to the fund’s annualized expense ratio of .28% for Class A shares and .28% for Class B shares, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2012 Short-Term Coupon Maturity Principal Investments—94.8% Rate (%) Date Amount ($) Value ($) ABAG Finance Authority for Nonprofit Corporations, Revenue (California Alumni Association Project) (LOC; Bank of America) 0.21 12/7/12 3,220,000 a 3,220,000 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Francisco Friends School) (LOC; Bank of America) 0.21 12/7/12 1,430,000 a 1,430,000 Alameda County Industrial Development Authority, Revenue (Oakland Pallet Company, Inc. Project) (LOC; Comerica Bank) 0.22 12/7/12 2,105,000 a 2,105,000 Alameda County Industrial Development Authority, Revenue (Plastikon Industries Inc. Project) (LOC; California State Teachers Retirement System) 0.32 12/7/12 2,700,000 a 2,700,000 Alameda County Industrial Development Authority, Revenue (PlyProperties Project) (LOC; Wells Fargo Bank) 0.22 12/7/12 210,000 a 210,000 Alameda County Industrial Development Authority, Revenue (Tool Family Partnership Project) (LOC; Wells Fargo Bank) 0.22 12/7/12 1,620,000 a 1,620,000 Alameda County Industrial Development Authority, Revenue (Unique Elevator Interiors, Inc. Project) (LOC; Comerica Bank) 0.22 12/7/12 2,370,000 a 2,370,000 California Economic Development Financing Authority, IDR (Volk Enterprises, Inc. Project) (LOC; JPMorgan Chase Bank) 0.25 12/7/12 1,135,000 a 1,135,000 California Enterprise Development Authority, IDR (Le Chef Bakery Project) (LOC; U.S. Bank NA) 0.24 12/7/12 4,465,000 a 4,465,000 California Infrastructure and Economic Development Bank, IDR (Bay Photo, Inc. Project) (LOC; Comerica Bank) 0.26 12/7/12 4,400,000 a 4,400,000 The Fund 7 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Infrastructure and Economic Development Bank, IDR (Chaparral Property Project) (LOC; Comerica Bank) 0.26 12/7/12 1,000,000 a 1,000,000 California Infrastructure and Economic Development Bank, IDR (G&G Specialty Foods, Inc. Project) (LOC; Comerica Bank) 0.26 12/7/12 1,097,050 a 1,097,050 California Infrastructure and Economic Development Bank, IDR (International Raisins, Inc. Project) (LOC; M&T Trust) 0.46 12/7/12 3,750,000 a 3,750,000 California Infrastructure and Economic Development Bank, IDR (Starter and Alternator Exchange, Inc. Project) (LOC; California State Teachers Retirement System) 0.23 12/7/12 5,000,000 a 5,000,000 California Infrastructure and Economic Development Bank, IDR (Studio Moulding, Inc. Project) (LOC; Comerica Bank) 0.26 12/7/12 2,485,000 a 2,485,000 California Infrastructure and Economic Development Bank, IDR (Surtec, Inc. Project) (LOC; Wells Fargo Bank) 0.28 12/7/12 1,650,000 a 1,650,000 California Municipal Finance Authority, Recovery Zone Facility Revenue (Chevron U.S.A. Inc. Project) 0.14 12/3/12 1,000,000 a 1,000,000 California Pollution Control Financing Authority, EIR (Air Products Manufacturing Corporation Project) 0.15 12/3/12 9,700,000 a 9,700,000 California Pollution Control Financing Authority, SWDR (Ag Resources, III LLC Project) (LOC; CoBank ACB) 0.24 12/7/12 2,780,000 a 2,780,000 California Pollution Control Financing Authority, SWDR (Amador Valley Industries, LLC Project) (LOC; Wells Fargo Bank) 0.22 12/7/12 2,490,000 a 2,490,000 8 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Pollution Control Financing Authority, SWDR (Athens Services Project) (LOC; Wells Fargo Bank) 0.18 12/7/12 5,700,000 a 5,700,000 California Pollution Control Financing Authority, SWDR (Bay Counties Waste Services, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 6,500,000 a 6,500,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.23 12/7/12 3,280,000 a 3,280,000 California Pollution Control Financing Authority, SWDR (Blue Line Transfer, Inc. Project) (LOC; Union Bank NA) 0.23 12/7/12 1,600,000 a 1,600,000 California Pollution Control Financing Authority, SWDR (Burrtec Waste Industries, Inc. Project) (LOC; U.S. Bank NA) 0.22 12/7/12 450,000 a 450,000 California Pollution Control Financing Authority, SWDR (Desert Properties LLC Project) (LOC; Union Bank NA) 0.23 12/7/12 3,620,000 a 3,620,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 2,025,000 a 2,025,000 California Pollution Control Financing Authority, SWDR (GreenWaste Recovery, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 530,000 a 530,000 California Pollution Control Financing Authority, SWDR (Mid-Valley Disposal Project) (LOC; Union Bank NA) 0.23 12/7/12 2,775,000 a 2,775,000 California Pollution Control Financing Authority, SWDR (Mission Trail Waste Systems, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 1,135,000 a 1,135,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Pollution Control Financing Authority, SWDR (Mottra Corporation Project) (LOC; Union Bank NA) 0.23 12/7/12 445,000 a 445,000 California Pollution Control Financing Authority, SWDR (Northern Recycling and Waste Services, LLC Project) (LOC; Union Bank NA) 0.23 12/7/12 2,030,000 a 2,030,000 California Pollution Control Financing Authority, SWDR (Pena’s Disposal, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 1,740,000 a 1,740,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.23 12/7/12 1,110,000 a 1,110,000 California Pollution Control Financing Authority, SWDR (Solid Wastes of Willits, Inc. Project) (LOC; Union Bank NA) 0.23 12/7/12 3,285,000 a 3,285,000 California Pollution Control Financing Authority, SWDR (South Lake Refuse Company, LLC Project) (LOC; Union Bank NA) 0.23 12/7/12 1,525,000 a 1,525,000 California Pollution Control Financing Authority, SWDR (South Tahoe Refuse Company, Inc. Project) (LOC; Union Bank NA) 0.23 12/7/12 4,155,000 a 4,155,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 3,796,000 a 3,796,000 California Pollution Control Financing Authority, SWDR (Sunset Waste Paper, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 3,410,000 a 3,410,000 California Pollution Control Financing Authority, SWDR (Upper Valley Disposal Service Project) (LOC; Union Bank NA) 0.23 12/7/12 1,405,000 a 1,405,000 10 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California Pollution Control Financing Authority, SWDR (Valley Vista Services, Inc. Project) (LOC; Comerica Bank) 0.24 12/7/12 2,300,000 a 2,300,000 California Pollution Control Financing Authority, SWDR (West Valley MRF, LLC Project) (LOC; Union Bank NA) 0.23 12/7/12 5,200,000 a 5,200,000 California School Cash Reserve Program Authority, Revenue 2.00 12/31/12 14,500,000 14,517,806 California School Cash Reserve Program Authority, Revenue 2.00 2/1/13 8,600,000 8,620,157 California School Cash Reserve Program Authority, Revenue 2.00 4/26/13 2,700,000 2,716,350 California School Cash Reserve Program Authority, Revenue 2.00 4/26/13 13,300,000 13,380,539 California School Cash Reserve Program Authority, Revenue 2.00 6/3/13 1,500,000 1,511,270 California Statewide Communities Development Authority, MFHR (La Mision Village Apartments Project) (P-FLOATS Series PT-4184) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.39 12/7/12 2,080,000 a,b,c 2,080,000 California Statewide Communities Development Authority, MFHR (Lake Merritt Apartments) (LOC; U.S. Bank NA) 0.22 12/7/12 3,700,000 a 3,700,000 California Statewide Communities Development Authority, Revenue (Tiger Woods Learning Center Foundation) (LOC; Bank of America) 0.30 12/7/12 4,000,000 a 4,000,000 Concord, MFHR, Refunding (Maplewood and Golden Glen Apartments Project) (LOC; Citibank NA) 0.38 12/7/12 3,000,000 a 3,000,000 Contra Costa County, COP (Concord Healthcare Center, Inc.) (LOC; Bank of America) 0.37 12/1/12 95,000 a 95,000 The Fund 11 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Contra Costa County, MFHR (Camara Circle Apartments) (LOC; Citibank NA) 0.45 12/7/12 1,675,000 a 1,675,000 Contra Costa County, MFHR (Pinecrest Apartments) (LOC; Citibank NA) 0.45 12/7/12 100,000 a 100,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1013) (Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.31 12/7/12 3,800,000 a,b,c 3,800,000 Deutsche Bank Spears/Lifers Trust (Series DBE-1083) (California Health Facilities Financing Authority, Revenue (Catholic Healthcare West)) (Liquidity Facility; Deutsche Bank AG and LOC; Deutsche Bank AG) 0.23 12/7/12 10,000,000 a,b,c 10,000,000 Hillsborough, COP (Water and Sewer Systems Projects) (Liquidity Facility; JPMorgan Chase Bank) 0.23 12/7/12 6,100,000 a 6,100,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.15 12/3/12 1,600,000 a 1,600,000 Irvine Assessment District Number 97-17, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.15 12/3/12 3,300,000 a 3,300,000 Los Angeles County Metropolitan Transportation Authority, Proposition C Sales Tax Revenue, Refunding (Liquidity Facility; Mizuho Corporate Bank) 0.16 12/3/12 3,410,000 a 3,410,000 12 Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) Los Angeles County Schools Pooled Financing Program, Pooled TRAN Participation Certificates (Certain Los Angeles County Schools and Community College Districts) 2.00 1/31/13 12,200,000 12,231,318 Los Angeles Department of Water and Power, Power System Revenue (Liquidity Facility; Wells Fargo Bank) 0.17 12/3/12 16,900,000 a 16,900,000 Manteca Redevelopment Agency, Subordinate Tax Allocation Revenue, Refunding (Amended Merged Project Area) (LOC; State Street Bank and Trust Co.) 0.17 12/3/12 3,350,000 a 3,350,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.17 12/3/12 12,200,000 a 12,200,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.17 12/3/12 21,835,000 a 21,835,000 Ravenswood City School District, GO Notes, TRAN 1.00 2/4/13 1,000,000 1,001,144 Sacramento County, Special Facilities Airport Revenue (The Cessna Aircraft Company Project) (LOC; Bank of America) 0.24 12/7/12 1,800,000 a 1,800,000 San Bernardino County Housing Authority, MFHR (Indian Knoll Apartments Project) (LOC; Bank of America) 0.53 12/7/12 3,310,000 a 3,310,000 San Bernardino County Housing Authority, MFHR (Reche Canyon Apartments Project) (LOC; Bank of America) 0.53 12/7/12 2,965,000 a 2,965,000 The Fund 13 STATEMENT OF INVESTMENTS (continued) Short-Term Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) San Diego County and San Diego County School Districts, TRAN, Program Note Participations 2.00 4/30/13 3,740,000 3,766,062 San Francisco City and County Redevelopment Agency, MFHR (Namiki Apartments) (LOC; Citibank NA) 0.26 12/7/12 1,700,000 a 1,700,000 Total Investments (cost $277,287,696) % Cash and Receivables (Net) % Net Assets % a Variable rate demand note—rate shown is the interest rate in effect at November 30, 2012. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2012, these securities amounted to $15,880,000 or 5.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). 14 Summary of Abbreviations ABAG Association of Bay Area ACA American Capital Access Governments AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Assurance Corporation Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development EIR Environmental Improvement Revenue Revenue FGIC Financial Guaranty FHA Federal Housing Insurance Company Administration FHLB Federal Home FHLMC Federal Home Loan Mortgage Loan Bank Corporation FNMA Federal National GAN Grant Anticipation Notes Mortgage Association GIC Guaranteed Investment GNMA Government National Mortgage Contract Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development LIFERS Long Inverse Floating Revenue Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes P-FLOATS Puttable Floating Option PUTTERS Puttable Tax-Exempt Receipts Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Options Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt SWDR Solid Waste Disposal Revenue Adjustable Receipts TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 15 STATEMENT OF INVESTMENTS (continued) Summary of Combined Ratings (Unaudited) Fitch or Moody’s or Standard & Poor’s Value (%) † F1+, F1 VMIG1,MIG1,P1 SP1+,SP1,A1+,A1 96.2 F2 VMIG2,MIG2,P2 SP2,A2 3.8 † Based on total investments. See notes to financial statements. 16 STATEMENT OF ASSETS AND LIABILITIES November 30, 2012 Cost Value Assets ($): Investments in securities—See Statement of Investments 277,287,696 277,287,696 Receivable for investment securities sold 15,000,123 Interest receivable 708,495 Prepaid expenses 30,357 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 2(c) 59,236 Cash overdraft due to Custodian 365,117 Payable for shares of Beneficial Interest redeemed 25,111 Accrued expenses 76,134 Net Assets ($) Composition of Net Assets ($): Paid-in capital 292,501,073 Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 244,281,804 48,219,269 Shares Outstanding 244,094,297 48,183,210 Net Asset Value Per Share ($) See notes to financial statements. The Fund 17 STATEMENT OF OPERATIONS Year Ended November 30, 2012 Investment Income ($): Interest Income Expenses: Management fee—Note 2(a) 1,649,686 Shareholder servicing costs—Note 1 and Note 2(c) 322,445 Distribution fees and prospectus fees—Note 2(b) 120,257 Professional fees 78,321 Registration fees 41,219 Prospectus and shareholders’ reports 34,218 Custodian fees—Note 2(c) 32,188 Trustees’ fees and expenses—Note 2(d) 22,203 Miscellaneous 32,540 Total Expenses Less—reduction in expenses due to undertaking—Note 2(a) (1,412,080 ) Less—reduction in shareholder servicing costs due to undertaking—Note 2(c) (46,665 ) Less—reduction in fees due to earnings credits—Note 2(c) (195 ) Net Expenses Investment Income—Net, representing net increase in net assets resulting from operations 74 See notes to financial statements. 18 STATEMENT OF CHANGES IN NET ASSETS Year Ended November 30, 2012 2011 Operations ($): Investment income—net 74 78 Net realized gain (loss) on investments — 416 Net Increase (Decrease) in Net Assets Resulting from Operations 74 Dividends to Shareholders from ($): Investment income—net: Class A Shares (53 ) (393 ) Class B Shares (21 ) (101 ) Total Dividends ) ) Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 748,275,361 936,335,627 Class B Shares 171,307,401 197,703,160 Dividends reinvested: Class A Shares 50 359 Class B Shares 21 101 Cost of shares redeemed: Class A Shares (749,710,026 ) (1,138,855,074 ) Class B Shares (179,466,505 ) (200,118,436 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 302,094,771 507,029,034 End of Period See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended November 30, Class A Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .002 .019 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.002 ) (.019 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .24 1.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 .62 .59 .62 .58 Ratio of net expenses to average net assets .26 .36 .41 .58 .57 Ratio of net investment income to average net assets .00 b .00 b .00 b .27 1.84 Net Assets, end of period ($ x 1,000) 244,282 245,710 448,248 538,776 901,709 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. 20 Year Ended November 30, Class B Shares 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment income—net .000 a .000 a .000 a .000 a .015 Distributions: Dividends from investment income—net (.000 ) a (.000 ) a (.000 ) a (.000 ) a (.015 ) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .00 b .00 b .00 b .03 1.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.08 1.07 1.06 1.08 1.05 Ratio of net expenses to average net assets .27 .35 .40 .79 1.00 Ratio of net investment income to average net assets .00 b .00 b .00 b .03 1.49 Net Assets, end of period ($ x 1,000) 48,219 56,385 58,781 71,843 82,638 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 21 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: General California Municipal Money Market Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a non-diversified open-end management investment company. The fund’s investment objective is to maximize current income exempt from federal and California state income taxes, to the extent consistent with the preservation of capital and the maintenance of liquidity.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in the following classes of shares: Class A and Class B. Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (securities dealers, financial institutions or other industry professionals) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2012, sub-accounting service fees amounted to $29,016, for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation 22 and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board of Trustees (the “Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2012 in valuing the fund’s investments: Short-Term Valuation Inputs Investments ($) † Level 1—Unadjusted Quoted Prices — Level 2—Other Significant Observable Inputs 277,287,696 Level 3—Significant Unobservable Inputs — Total † See Statement of Investments for additional detailed categorizations. 24 At November 30, 2012, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and is recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax-exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2012, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended November 30, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. At November 30, 2012, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended November 30, 2012 and November 30, 2011 were as follows: tax-exempt income $74 and $78 and ordinary income $0 and $416, respectively. At November 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with the Manager, the management fee is computed at the annual rate of .50% of the value of the fund’s average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1 1 / 2 % of the value of the fund’s average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended November 30, 2012, there was no reduction in expenses pursuant to the Agreement. The Manager has undertaken to waive receipt of the management fee and/or reimburse operating expenses in order to facilitate a daily yield at or above a certain level which may change from time to time.This undertaking is voluntary and not contractual, and may be terminated at any time. The reduction in expenses, pursuant to the undertaking 26 amounted to $986,879 for Class A and $425,201 for Class B shares during the period ended November 30, 2012. (b) Under the Distribution Plan with respect to Class B, adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the cost of preparing, printing and distributing prospectuses and statements of additional information and of implementing and operating the Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class B shares. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing Class B shares at an annual rate not to exceed .20% of the value of the average daily net assets of Class B shares. During the period ended November 30, 2012, Class B shares were charged $120,257 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (“Class A Shareholder Services Plan”), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2012, Class A shares were charged $95,808 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (“Class B Shareholder Services Plan”), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) of shareholder accounts. The Distributor may make payments to Service Agents with respect to their services. The Distributor determines the amounts to be paid to Service Agents. The Manager had undertaken from December 1, 2011 through November 30, 2012 to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceeded an annual rate of 1% of the value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be revised or terminated at any time. During the period ended November 30, 2012, Class B shares were charged $145,080 pursuant to the Class B Shareholder Services Plan, of which $46,665 was reimbursed by the Manager. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and, since May 29, 2012, cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2012, the fund was charged $35,767 for transfer agency services and $956 for cash management services. Cash management fees were partially offset by earnings credits of $119.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2012, the fund was charged $32,188 pursuant to the custody agreement. Prior to May 29, 2012, the fund compensated The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. 28 Subsequent to May 29, 2012,The Bank of NewYork Mellon has continued to provide shareholder redemption draft processing services. During the period ended November 30, 2012, the fund was charged $2,071 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $76. During the period ended November 30, 2012, the fund was charged $8,650 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $120,846, Distribution Plan fees $8,121, Shareholder Services Plan fees $10,250, custodian fees $9,564, Chief Compliance Officer fees $3,318 and transfer agency fees $8,279, which are offset against an expense reimbursement currently in effect in the amount of $101,142. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 3—Securities Transactions: The fund is permitted to purchase or sell securities from or to certain affiliated funds under specified conditions outlined in procedures adopted by the Board.The procedures have been designed to ensure that any purchase or sale of securities by the fund from or to another fund or portfolio that are, or could be, considered an affiliate by virtue of having a common investment adviser (or affiliated investment adviser), common Trustees and/or common officers, complies with Rule 17a-7 under the Act. During the period ended November 30, 2012, the fund engaged in purchases and sales of securities pursuant to Rule 17a-7 under the Act amounting to $302,468,000 and $137,900,000 respectively. The Fund 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees General California Municipal Money Market Fund We have audited the accompanying statement of assets and liabilities of General California Municipal Money Market Fund, including the statement of investments, as of November 30, 2012, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of November 30, 2012 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of General California Municipal Money Market Fund at November 30, 2012, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York January 28, 2013 30 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby reports all the dividends paid from investment income-net during the fiscal year ended November 30, 2012 as “exempt-interest dividends” (not subject to regular federal and, for individuals who are California residents, California personal income taxes).Where required by federal tax law, shareholders will receive notification of their portion of the fund’s exempt-interest dividends paid for the 2012 calendar year on Form 1099-DIV, which will be mailed in early 2013. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on July 24, 2012, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information previously provided to them in presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and Dreyfus representatives confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. 32 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended June 30, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was generally at or above the Performance Group median and variously above and below the Performance Universe median for the various periods.The Board members noted the close proximity of the fund’s total return performance to the Performance Group and Performance Universe medians for the periods in which the fund had underperformed. The Board received a presentation from the fund’s portfolio managers during which they discussed the fund’s investment strategy and the factors that affected the fund’s performance. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) the fund’s contractual management fee was below the Expense Group median, and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. The Board also considered the current expense limitation arrangement undertaken by Dreyfus. Dreyfus representatives reviewed with the Board the management or investment advisory fees paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on Dreyfus’ profitability. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund 34 grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s relative perfor- mance, in light of the considerations described above. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 36 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (69) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005-2009) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Clifford L. Alexander, Jr. (79) Board Member (1982) Principal Occupation During Past 5Years: • President of Alexander & Associates, Inc., a management consulting firm ( January 1981-present) No. of Portfolios for which Board Member Serves: 42 ————— Francine J. Bovich (61) Board Member (2012) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) No. of Portfolios for which Board Member Serves: 48 ————— Peggy C. Davis (69) Board Member (1990) Principal Occupation During Past 5Years: • Shad Professor of Law, New York University School of Law (1983-present) No. of Portfolios for which Board Member Serves: 63 ————— Diane Dunst (73) Board Member (2007) Principal Occupation During Past 5Years: • President of Huntting House Antiques No. of Portfolios for which Board Member Serves: 17 The Fund 37 BOARD MEMBERS INFORMATION (Unaudited) (continued) Ernest Kafka (79) Board Member (1982) Principal Occupation During Past 5Years: • Physician engaged in private practice specializing in the psychoanalysis of adults and adolescents (1962-present) • Instructor,The New York Psychoanalytic Institute (1981-present) No. of Portfolios for which Board Member Serves: 17 ————— Nathan Leventhal (69) Board Member (1989) Principal Occupation During Past 5Years: • Chairman of the Avery-Fisher Artist Program (November 1997-present) • Commissioner, NYC Planning Commission (March 2007-November 2011) Other Public Company Board Memberships During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 40 ————— Robin A. Melvin (49) Board Member (2012) † Principal Occupation During Past 5Years: • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— † Board Member of the fund as of November 7, 2012. Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. David W. Burke, Emeritus Board Member Jay I. Meltzer, Emeritus Board Member Daniel Rose, Emeritus Board Member Sander Vanocur, Emeritus Board Member 38 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009; from April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 72 investment companies (comprised of 156 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since February 1988. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 49 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 39 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. She is 57 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since February 1991. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 60 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 54 years old and has been an employee of the Manager since April 1985. The Fund 39 OFFICERS OF THE FUND (Unaudited) (continued) RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since August 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since May 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 73 investment companies (comprised of 183 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (73 investment companies, comprised of 183 portfolios). He is 55 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. MATTHEW D. CONNOLLY, Anti-Money Laundering Compliance Officer since April 2012. Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010,AML Compliance Officer and Senior Vice President, Citi Global Wealth Management. He is an officer of 69 investment companies (comprised of 179 portfolios) managed by the Manager. He is 40 years old and has been an employee of the Distributor since October 2011. 40 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund will disclose daily, on www.dreyfus.com, the fund’s complete schedule of holdings as of the end of the previous business day. The schedule of holdings will remain on the website until the fund files its Form N-Q or Form N-CSR for the period that includes the date of the posted holdings. The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Information regarding how the fund voted proxies relating to portfolio securities for the most recent 12-month period ended June 30 is available on the SEC’s website at http://www.sec.gov and without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Mr.
